


115 HRES 802 IH: Supporting the goals and ideals of World Water Day.
U.S. House of Representatives
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV
115th CONGRESS
2d Session
H. RES. 802
IN THE HOUSE OF REPRESENTATIVES

March 22, 2018
Ms. Eddie Bernice Johnson of Texas (for herself and Mr. Blumenauer) submitted the following resolution; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on Science, Space, and Technology, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

RESOLUTION
Supporting the goals and ideals of World Water Day.

 
Whereas the global celebration of World Water Day is an initiative that grew out of the 1992 United Nations Conference on Environment and Development in Rio de Janeiro; Whereas the United Nations General Assembly, via resolution, designated March 22 of each year as World Water Day; 
Whereas although water resources are renewable, differences in availability of water resources exist due to variations in seasonal and annual precipitation in different parts of the world; Whereas although water is the most widely occurring substance on Earth, only 2.5 percent of all water is freshwater, with a large portion trapped in glaciers and ice caps, and the remainder is salt water;  
Whereas freshwater resources are further reduced by various forms of industrial, chemical, human, and agricultural pollution; Whereas the drainage of wetlands for agriculture and the dissipation of water sources by land clearance lead to further exacerbation of water scarcity; 
Whereas according to the United Nations, by the middle of this century, global water demand could rise by 30 percent and as many as three billion people could be water-scarce; Whereas the poor are the most affected by water scarcity, with two billion people lacking safe drinking water at home; 
Whereas water-related diseases are among the most common causes of illness and death, afflicting primarily the poor in developing countries; Whereas initiatives that promote access to safe drinking water and sanitation that prevents contaminants from infiltrating fresh drinking water supplies are vital tools in raising the awareness of the importance of freshwater to the quality of life; and 
Whereas freshwater is vital to the development, sustainability, and progression of all humanity: Now, therefore, be it  That the House of Representatives— 
(1)supports the goals and ideals of World Water Day; (2)recognizes the importance of conserving and managing water resources for sustainable development, including environmental integrity and the eradication of poverty and hunger, and human health and overall quality of life in the United States and across the globe; 
(3)recognizes the contributions of fundamental science and engineering research, funded by the National Science Foundation (NSF), the Environmental Protection Agency (EPA), the Department of Energy, the United States Geological Survey (USGS), the National Aeronautics and Space Administration (NASA), the National Oceanic and Atmospheric Administration (NOAA), and others, to understanding and improving water systems and their interconnections with food and energy;  (4)encourages public participation in water research through citizen science and crowdsourcing; and  
(5)encourages the people of the United States to observe World Water Day with appropriate recognition, ceremonies, activities, and programs to demonstrate the importance of water and water conservation to humanity.  